McAdam, J.
On the first day of February, 1881, the plaintiff was the owner of 110 shares of the “ New York, Woodhaven and Rockaway Car Trust.” On that day $1,650 interest thereon became due, $1,375 were paid on account, leaving $275 due. In August, 1881, the plaintiff transferred said shares to Job Jackson for value, and none of the same have been held or owned by the plaintiff since that date. The present action was commenced in December, 1883, to recover the aforesaid $275. Upon these conceded facts, and without considering the other questions raised by the defendant, I hold as matter of law: I. That the stock as the evidence of the debt is the principal, the interest the accessory and follows the debt (Jackson Blodgett, 5 Cow. 202 ; Langdon v. Buel, 9 Wend. 80 ; Parmlee v. Dunn, 23 Barb. 461; Crary v. Perkins, 40 N. Y. 181 ; Claflin v. Ostran, 54 Id. 581 ; Bolen v. Crosby, 49 Id. 183; Gallagher v. Nich, 60 Id. 438 ; Pilcher v. Brayton, 17 Hun, 429). II. The accrued interest as distinct from the debt has no determinate value and can neither be retained nor assigned accessorium non ducit, sed sequitur principale (Cooper v. Newland, 17 Abb. Pr. 344, cited with approval in Merritt v. Bartholick, 36 N. Y. 44). An assignment *48of a claim carries with it as a necessary incident the interest accrued thereon. III. That the cause of action for the interest claimed herein passed to and was vested in Job Jackson before the present action was commenced, and that the plaintiff herein has no cause of action, and that his complaint must be dismissed, with costs.